DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 21 October 2019 is acknowledged.  Claims 3-8, 10-12, 14-17, 24-38, and 41 have been cancelled.  Claims 1, 2, 9, 18, 21-23, 39, and 44 have been amended.  Claims 1, 2, 9, 13, 18-23, 39, 40 and 42-44 are pending.

Applicant’s election of Group I (claims 1, 2, 9, 13, 18-20, 22, 43, and 44) in the reply filed on 11 June 2021 is again acknowledged.  Claims 21, 23, 39, 40, and 42 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11 June 2021.  

Claims  1, 2, 9, 13, 18-20, 22, 43, and 44 are under consideration.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to the specification.
Applicant’s amendment has obviated the previous objection to claim 2.  
Applicant’s amendment to require that the first and second CAR each comprise an ITAM-containing endodomain has obviated the previous rejection of claims 1, 2, 9, 13, 18-20, and 43 under 35 U.S.C. 102(a)(2) as anticipated by WO2017/011804 to Nohler et al. (of record).


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection of record set forth in the previous office action is incorporated here in full.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 21 October 2021 claim amendments amended claims 22 and 44 to delete reference to a method of preventing a disease.  The claims were also amended to recite that TACI is expressed on monocytes and macrophages in the subjection.  Claim 1 and its dependent claim 2, which recite the product used in the methods, was amended to require that the first and second CAR each comprise an ITAM-containing endodomain.  
Applicant’s Arguments
Applicant argues in the Remarks filed 21 October 2021 that the claim amendments obviate the rejection of record. 
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  As previously noted, the Specification prepares TACI-specific CAR-T cells and shows in Figure 7b and 7c that those cells have cytotoxic activity and trigger cytokine release against target tumor cells that express TACI.  The TACI-specific CAR cells do not, however, kill cells that do not express TACI.  And while applicant has shown that monocytes and macrophages express TACI and propose that an anti-TACI agent may be useful in reducing cytokine release syndrome, Example 4 in the specification is prophetic and neither the specification nor the prior art show that targeting TACI on monocytes and macrophages with an anti-TACI CAR would reduce cytokine release syndrome in vivo.  
Nor does the specification show that all TACI-specific CARs have even the in vitro activity demonstrated for the exemplary CAR, which comprises distinct components, particularly the anti-TACI scFv.  The limited data provided regarding killing of IL-6 producing monocytes involves a CAR-T with a different anti-TACI targeting agent, an APRIL targeting domain.  Unlike an anti-TACI scFv, CAR-T comprising an APRIL targeting domain bind not only TACI, but also BCMA.
In addition, the specification does not describe any cells, including any T cells, expressing a TACI specific CAR and another CAR, including an anti-BCMA CAR as required by claim 44.  Nor does the specification address methods of treating diseases in which cells comprise two CARs, each of which expresses an ITAM and therefore is an activating CAR 
There must be sufficient guidance provided in the specification (in combination with what was already known in the art) so that the skilled artisan could practice the method as broadly recited without the need to engage in experimentation which is undue.  Here, that requirement has not been met for the methods of treating as recited in claims 22 and 44 both because the claims do not require a particular TACI-binding component and because neither the specification nor the art establish that an anti-TACI CAR could mediate a therapeutic effect in any context other than treatment when the disease involves a tumor cell that expresses TACI.  For these reasons, it is maintained that the specification does not enable the methods as currently claimed.  The rejection is therefore maintained as applied to the amended claims.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 13, 18-20, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al., Blood 128:1688-1700 (2016) (“Ali;” IDS) in view of WO2015075468 to Pulé et al. (“Pulé;” IDS) and WO2017/011804 to Nohler et al. (of record).

Ali
Ali teaches that CAR-T cells expressing an anti-BCMA scFv could produce remission in patients with multiple myeloma (MM).  See entire document, e.g., Abstract.  However, relapse was observed.  Ali notes that progression of BCMA-negative MM was recognized to be a potential problem after CAR-BCMA T cell therapy and in one patient a partial loss of BCMA expression by malignant plasma cells was detected.  Page 1695 “BCMA expression at progression.”  
Ali does not teach CAR-T cells comprising first and second CAR in which one of the antigens bound by the first CAR is TACI, as required by all of the claims, or in which the first CAR binds TACI and the second CAR binds BCMA, as required by claim 2.

Pulé 
Pulé teaches cells that co-express a first and second chimeric antigen receptor (CAR) wherein each of the first and second CAR is an activating CAR comprising an activating 
Pulé also teaches that an “activating” endodomain is one that contains an ITAM motif, such as CD3 zeta.  E.g., pages 38-39 “Activating Endodomain.”  CAR-T cells that express two CARs each with activating endodomains are “OR Gate” CARs; that is, each CAR is independently capable of activating T cells expressing the two CARs.  Page 38, lines 33-34.  
According to Pulé, CAR-T cells comprising “OR GATE” CARs are particularly useful in the field of oncology because targeting only a single antigen on a tumor may result in tumor escape whereas targeting two antigens exponentially reduces the probability of escape.  Page 29-30 “CAR LOGICAL OR GATE”.  

Nohler
Nohler also teaches engineered cells for adoptive cell therapy.  See entire document, e.g., Abstract, claims.  Nohler’s cells are engineered to express first and second chimeric antigen receptor (CAR), wherein one CAR induces an activating signal to the cell and the second CAR induces a costimulatory signal to the cell.  E.g., [0027].   Each CAR is specific for a different antigen, and in various embodiments, at least one of the CAR is specific for TACI.  E.g., [0027], [0032], [0171]-[0180] and Embodiments 93-97 on pages 103-104. 
Nohler teaches that both BCMA and TACI are antigens expressed on multiple myeloma (MM) cells.  E.g., [0054], [0180].  In one embodiment, the first CAR is specific for BCMA and the second CAR is specific for TACI.  E.g., [0032] at part (d); [0180]. 

Nohler does not expressly teach that each of the first and second CAR should comprise an ITAM-containing endodomain, as required by amended claims 1, 9, and 18.  However, Nohler acknowledges at [0180] that alternate approaches to providing cells that express two CARs where one expresses an activating (i.e., comprising an ITAM) receptor and the other expresses a costimulatory receptor include the approach of using two different receptors where each receptor has both a costimulatory and primary or activating signaling ability.  

In view of the teachings of Pulé and Nohler, the ordinary artisan prior to the effective filing date of the claimed invention would have modified the anti-BCMA CAR T cells of Ali to include a second CAR specific for TACI.  As taught by Pulé, including the second TACI-specific CAR along with the BCMA-specific CAR would be expected to greatly reduce tumor escape versus treating with the BCMA CAR-T cells that were only specific for BCMA.  Ali teaches that antigen escape was an actual problem observed during the BCMA-specific CAR-T cell clinical trial for patients with multiple myeloma.  But Pulé teaches that providing “OR GATE” cells expressing first and second CAR in which both CAR comprise an activating/ITAM-containing endodomain such as CD3 zeta was expected to address the need identified in the clinical trial of Ali.  The ordinary artisan would have selected TACI, in particular, .  




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643